
	

113 HR 5164 IH: Organ Mountains-Desert Peaks National Monument Correction Act
U.S. House of Representatives
2014-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5164
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2014
			Mr. Pearce (for himself, Mr. Hudson, Mr. Bishop of Utah, Mr. Posey, Mr. Labrador, Mr. Lamborn, Mr. Brooks of Alabama, Mr. Marchant, Mr. Wenstrup, Mrs. Lummis, Mr. Fleming, Mr. Neugebauer, Mr. Hall, Mr. Stewart, Mr. LaMalfa, Mr. Price of Georgia, Mr. McClintock, and Mr. Gosar) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To clarify that the Secretary of Homeland Security may undertake law enforcement and border
			 security activities within the Organ Mountains-Desert Peaks National
			 Monument, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Organ Mountains-Desert Peaks National Monument Correction Act.
		2.DefinitionFor the purpose of this Act, the term National Monument means the area designated as the Organ Mountains-Desert Peaks National Monument in Presidential Proclamation 9131, dated May 21, 2014.
		3.Border security and law enforcement
			(a)In generalNeither the National Monument designation nor any management plan in furtherance of the National
			 Monument shall be interpreted or construed to—
				(1)prevent the Secretary of Homeland Security from undertaking law enforcement and border security
			 activities within the areas designated as a National Monument, including
			 the ability to use motorized vehicles within the National Monument;
				(2)limit the 2006 Memorandum of Understanding among the Department of Homeland Security, the
			 Department of the Interior, and the Department of Agriculture regarding
			 cooperative national security and counterterrorism efforts on Federal land
			 along the borders of the United States;
				(3)prevent the Secretary of Homeland Security from conducting any low-level overflights over the
			 National Monument that may be necessary for law enforcement and border
			 security purposes; or
				(4)prevent the Secretary of the Interior from allowing within the National Monument the installation
			 and maintenance of communication or surveillance infrastructure necessary
			 for law enforcement or border security activities.
				(b)Administrative accessThe route excluded from the Potrillo Mountains identified as Restricted—Administrative Access on the map entitled Potrillo Mountains Complex and dated December 10, 2013, shall be available for administrative and law enforcement uses,
			 including border security activities.
			(c)Law enforcement activitiesNothing in this Act, or any land management plan issued in furtherance of this Act or Presidential
			 Proclamation 9139, dated May 21, 2014, shall prevent Federal, State, or
			 local law enforcement personnel from having unfettered access to the
			 National Monument, including the use of specialized equipment and
			 motorized vehicles outside of existing roads and trails.
			4.National DefenseNothing in the national monument designation or any management plan in furtherance of the national
			 monument shall restrict or preclude—
			(1)low-level overflights of military aircraft over the National Monument, including military
			 overflights that can be seen or heard within the National Monument;
			(2)the designation of new units of special airspace over the National Monument; or
			(3)the use or establishment of military flight training routes over the National Monument.
			
